In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-07-186 CV

___________________


IN RE SHEILA B. THURLOW




Original Proceeding



MEMORANDUM OPINION
 An original petition for writ of injunction filed by Sheila B. Thurlow seeks to enjoin
the opposing party, Thomas N. Thurlow, and the court-appointed receiver from proceeding
with the sale of the marital residence or otherwise attempting to remove Sheila from the
house pending the appeal of the parties' divorce proceeding.  Although the trial court denied
Sheila's motion to set a supersedeas bond, Sheila has not challenged the trial court's order
in the underlying appeal and does not ask this Court to review that order in this original
proceeding.  See Tex. R. App. P. 24.4(a)(4),(d).  Sheila claims that she is without funds to
post a significant bond, and requests that this Court issue an injunction without requiring a
bond.  She contends the issues raised in her appeal will become moot if the property is sold
before the final disposition of the case on appeal.  
	Generally, the involuntary satisfaction of a judgment will not moot an appeal.  Riner
v. Briargrove Park Prop. Owners, Inc., 858 S.W.2d 370, 370 (Tex. 1993).  In this case, the
relator has not shown that issuance of a writ of injunction is necessary to enforce our
appellate jurisdiction.  See Tex. Gov't Code Ann. § 22.221 (Vernon 2004).  The petition
for writ of injunction is denied.  All pending motions for temporary relief are denied as moot.
	WRIT DENIED.
									PER CURIAM
Submitted on April 30, 2007
Opinion Delivered May 10, 2007

Before McKeithen, C.J., Kreger and Horton, JJ.